Exhibit 10.9
 


AMENDMENT NO. 2 TO CREDIT AGREEMENT




This AMENDMENT NO. 2 to CREDIT AGREEMENT, dated as of November 4, 2008, (this
“Amendment”) among GREATBATCH LTD., a New York corporation (the “Borrower”); the
LENDERS referred to in the Credit Agreement referred to below (collectively, the
“Lenders”); and MANUFACTURERS AND TRADERS TRUST COMPANY (“M&T”), individually,
as the Issuing Bank, a Lender, the Swing Lender and the Administrative
Agent.  M&T, when acting in its capacity as administrative agent for the Lenders
and the Issuing Bank, or any successor or assign that assumes that position
pursuant to the terms of the Credit Agreement, is hereinafter referred to as the
“Administrative Agent”).




Background


A.           The Borrower, the Lenders and the Administrative Agent have entered
into that certain Credit Agreement, dated as of May 22, 2007, as amended by
Amendment No. 1 dated December 20, 2007 (the “Existing Credit Agreement” and the
same, as it may be amended, restated, modified and/or supplemented from time to
time, the “Credit Agreement”), which provides for certain extensions of credit
to the Borrower, subject to certain conditions.
 
B.           The Borrower has advised the Lenders that it would like to amend
the Existing Credit Agreement in order to permit the Borrower to make certain
payments to Parent (as defined in the Existing Credit Agreement) so that Parent
may repurchase prior to maturity its outstanding 2003 Debentures (as defined in
the Existing Credit Agreement).
 
C.           The Administrative Agent and the Lenders are willing to enter into
this Amendment to permit payments from Borrower to Parent for the purpose of
permitting Parent to repurchase prior to maturity its outstanding 2003
Debentures, pursuant to the terms, and subject to the conditions, specified
below.
 
NOW THEREFORE, in consideration of the promises and conditions set forth in this
Amendment, and intending to be legally bound, the parties hereto hereby agree as
follows:
 
SECTION 1.                                Defined Terms.  Terms used in this
Amendment which are capitalized but not defined shall have the meanings given to
such terms in the Existing Credit Agreement.  This Amendment amends the Credit
Agreement, as in effect on the date hereof.
 
SECTION 2.                                Amendments.  The Existing Credit
Agreement is hereby amended as follows:
 
2.1             Revised Definition of Base Rate.  The definition of “Base Rate”
in Section 1.1 (Defined Terms) of the Existing Credit Agreement is amended and
restated in its entirety to read as follows:
 
Base Rate:  the higher of (a) the variable per annum rate of interest so
designated from time to time by the Administrative Agent as its prime rate
(which rate is a reference rate and does not necessarily represent the lowest or
best rate being charged to any customer), (b) the Federal Funds Rate plus
one-half of one percent (½%) and (c) a rate of interest equal to one month LIBOR
as in effect on the first Eurodollar Business Day of the then current month.
 

--------------------------------------------------------------------------------


 
2.2             Permitted Debenture Repurchase. Section 8.4 (Restricted
Payments) of the Existing Credit Agreement is amended by adding the following
Subsection 8.4.5 (Permitted Debenture Repurchase) immediately following
Subsection 8.4.4 (Debenture Interest Payments):
 
 “8.4.5  Permitted Debenture Repurchase.  The Borrower may make one or more
Restricted Payments to Parent in an aggregate amount for all such Restricted
Payments not to exceed, at any date of determination, $46,800,000, the proceeds
of which may be used by Parent solely to repurchase its 2003 Debentures prior to
maturity so long as (i) no Default or Event of Default exists (A) at the time of
the Restricted Payment or would exist immediately after giving effect to the
Restricted Payment or (B) at the time of any repurchase of 2003 Debentures made
with the proceeds of such Restricted Payment, (ii) the Borrower is in pro forma
compliance with the financial covenants set forth in Article 7 (Financial
Covenants) of this Agreement after giving effect to (A) such Restricted Payment
and (B) any repurchase of 2003 Debentures made with the proceeds of such
Restricted Payment, (iii) the Borrower provides notice to the Administrative
Agent that the Restricted Payment is being made, (iv) the proceeds of the
Restricted Payment are promptly used by Parent to repurchase such 2003
Debentures and (v) the purchase price paid for each 2003 Debenture so
repurchased is not more than 90% of the face amount (plus accrued and unpaid
interest) of such 2003 Debenture.
 
SECTION 3.                                REPRESENTATIONS AND WARRANTIES.  In
order to induce the Lenders and the Administrative Agent to agree to the
amendments set forth in this Amendment, the Borrower makes the following
representations and warranties, which shall survive the execution and delivery
of this Amendment:
 
(a)           As of the date hereof, no Default or Event of Default has occurred
and is continuing or would exist immediately after giving effect to the
amendments contained herein.
 
(b)           Each of the representations and warranties of the Loan Parties set
forth in the Existing Credit Agreement and other Loan Documents is true and
correct in all material respects both before and after giving effect to the
amendments contemplated hereby as though each such representation and warranty
were made at and as of the date hereof.
 
(c)           No consent or approval of any third party, or any governmental
agency or authority, is necessary in connection with the execution, delivery
and/or performance of this Amendment or any other instrument, agreement or other
document executed and/or delivered in connection herewith and/or the
enforceability hereof or thereof.
 
(d)           Upon satisfaction of the conditions set forth in Section 4
(Conditions Precedent) below, the Existing Credit Agreement, as amended by this
Amendment, and each other Loan Document executed and/or delivered in connection
herewith to which the Borrower is a party will constitute the legal, valid and
binding obligation of the Borrower, enforceable against it in accordance with
the terms thereof.
 

--------------------------------------------------------------------------------


 
SECTION 4.                                  CONDITIONS PRECEDENT.
 
4.1                       The amendments to the Existing Credit Agreement set
forth in Section 2 above shall become effective, as of the date first above
written, upon satisfaction of the following:
 
(a)           the execution and delivery of this Amendment by the Borrower, the
Administrative Agent and the Majority Lenders; and
 
(b)           receipt by the Administrative Agent of such other documents and
information as the Administrative Agent shall reasonably request on or prior to
the date that the condition in clause (a) above is satisfied.
 
SECTION 5.                                MISCELLANEOUS.
 
5.1                       Counterparts.  This Amendment may be executed in
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original and all of
which, when taken together, shall constitute one and the same instrument. A
photocopied, facsimile, PDF or similar electronic signature shall be deemed to
be the functional equivalent of a manually executed original for all purposes.
 
5.2                       Ratification.  Except as specifically modified hereby,
all of the terms, covenants and conditions of the Existing Credit Agreement and
each of the other Loan Documents are ratified, reaffirmed and confirmed and
shall continue in full force and effect as therein written.
 
5.3                       Payment of Expenses.  Without limiting other payment
obligations of the Borrower set forth in the Loan Documents, the Borrower agrees
to pay all reasonable, out-of-pocket costs and expenses incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment and any other documents or instruments which may be delivered
in connection herewith, including, without limitation, the reasonable fees and
expenses of its counsel, Drinker Biddle & Reath LLP, whether or not this
Amendment shall become effective.
 
5.4                       Authorization to Administrative Agent.  Each Lender
hereby authorizes the Administrative Agent to take such action as shall be
consistent with the purposes hereof and as it shall deem necessary or
appropriate to carry out the purposes of this Amendment.
 
5.5                       Governing Law.  This Amendment shall be governed by,
and construed in accordance with, the Law of the State of New York (excluding
the Laws applicable to conflicts or choice of law).
 
5.6                       Binding Effect.  This Amendment shall be binding upon
and inure to the benefit of Borrower, the Administrative Agent, the Lenders and
their respective successors and assigns; provided, however, that Borrower may
not assign this Amendment, the Existing Credit Agreement or any of the other
Loan Documents or any of its rights hereunder or thereunder, and any such
prohibited assignment shall be null and void.
 

--------------------------------------------------------------------------------


 
5.7                       Severability.  If any provision of this Amendment or
the application thereof to any Person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Amendment and the application
of such provision to any other Person or circumstance shall not be affected
thereby and shall be enforced to the greatest extent permitted by law.
 
5.8                       References.  From and after the effective date of this
Amendment, each reference in the Credit Agreement to “this Agreement”, “hereof”,
“hereunder” or words of like import, and all references to the Credit Agreement
in any and all Loan Documents, other agreements, instruments, documents,
certificates and writings of every kind and nature, shall be deemed to mean the
Existing Credit Agreement as modified and amended by this Amendment and as the
same may be further amended, modified or supplemented in accordance with the
terms thereof.
 
IN WITNESS WHEREOF, the undersigned have caused this Amendment No. 2 to Credit
Agreement to be duly executed by their respective, duly authorized officers as
of the date first above written.
 


BORROWER:
               
GREATBATCH LTD.
                 
By:
 
   
Name:
Thomas J. Mazza
 
Title:
Senior Vice President and Chief Financial Officer
               
ADMINISTRATIVE AGENT:
               
MANUFACTURERS AND TRADERS TRUST COMPANY,
in its capacity as the Administrative Agent, the Issuing Bank, the
Swing Lender and a Lender
                 
By:
     
Name:
Michael J. Prendergast
 
Title:
Vice President
               
LENDER:
         
 
   
­­­­­­­­­
Name of Bank
                         
 
By:    
 
Name: 
   
 
Title: 
 